Name: 2002/916/EC: Commission Decision of 21 November 2002 amending Decision 94/652/EC as regards updating the inventory of tasks to be undertaken within the framework of cooperation by Member States in the scientific examination of questions relating to food (Text with EEA relevance) (notified under document number C(2002) 4447)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  foodstuff;  health;  cooperation policy
 Date Published: 2002-11-23

 Avis juridique important|32002D09162002/916/EC: Commission Decision of 21 November 2002 amending Decision 94/652/EC as regards updating the inventory of tasks to be undertaken within the framework of cooperation by Member States in the scientific examination of questions relating to food (Text with EEA relevance) (notified under document number C(2002) 4447) Official Journal L 319 , 23/11/2002 P. 0028 - 0029Commission Decisionof 21 November 2002amending Decision 94/652/EC as regards updating the inventory of tasks to be undertaken within the framework of cooperation by Member States in the scientific examination of questions relating to food(notified under document number C(2002) 4447)(Text with EEA relevance)(2002/916/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/5/EEC of 25 February 1993 on assistance to the Commission and cooperation by the Member States in the scientific examination of questions relating to food(1), and in particular the fourth indent of Article 3(2) thereof,Whereas:(1) Commission Decision 94/458/EC of 29 June 1994(2) lays down rules on the administrative management of cooperation in the scientific examination of questions relating to food.(2) Commission Decision 94/652/EC(3), as last amended by Decision 2001/773/EC(4), establishes the inventory and distribution of tasks to be undertaken within the framework of cooperation by Member States in the scientific examination of questions relating to food.(3) The updating of the inventory of tasks should take account of the need for the protection of public health within the Community and the requirements of Community legislation in the foodstuffs sector.(4) The tasks should be distributed having regard to the scientific expertise and resources available within the Member States, and in particular the institutes which will be participating in the scientific cooperation.(5) Decision 94/652/EC should be amended accordingly.(6) The measures provided for by this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 94/652/EC is replaced by the text in the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 21 November 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 52, 4.3.1993, p. 18.(2) OJ L 189, 23.7.1994, p. 84.(3) OJ L 253, 29.9.1994, p. 29.(4) OJ L 290, 7.11.2001, p. 9.ANNEX"ANNEXInventory of tasks to be undertaken by Member States within the framework of cooperation by the Member States in the scientific examination of questions relating to food>TABLE>"